Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00745-CR

                                       IN RE Robert MARTINEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 6, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Robert Martinez filed this pro se petition for writ of mandamus on October 28,

2013, complaining of the trial court’s failure to rule on two petitions for writs of habeas corpus

which relator asserts were filed in August 2013 in the underlying criminal case. Relator has been

appointed trial counsel to represent him in connection with the criminal charges pending against

him. We conclude that any original proceeding on the issue presented should be asserted by

relator’s trial counsel. Relator is not entitled to hybrid representation. See Patrick v. State, 906
S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid representation means

relator’s pro se mandamus petition will be treated as presenting nothing for this court’s review.

See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig.



1
 This proceeding arises out of Cause No. 2013CR4545, styled The State of Texas v. Robert Martinez, pending in the
186th Judicial District Court, Bexar County, Texas, the Honorable Maria Teresa Herr presiding.
                                                                                    04-13-00745-CR


proceeding). Accordingly, relator’s petition for writ of mandamus is denied. See TEX. R. APP. P.

52.8(a).

       Additionally, relator requested leave to file his mandamus petition. No leave is required to

file a petition for writ of mandamus in this court. TEX. R. APP. P. 52. Therefore, relator’s motion

for leave to file is denied as moot.


                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-